ENB FINANCIAL CORPExhibit 99 FOR IMMEDIATE RELEASE Contact:Scott E. Lied Phone:717-733-4181 ENB Financial Corp Reports Revised Third Quarter 2008 Results (October 28, 2008) Ephrata, PA – ENB Financial Corp (OTCBB: ENBP), the bank holding company for Ephrata National Bank, reported revised net income for the third quarter of 2008 due specifically to the timing of the tax treatment of capital losses on Fannie Mae preferred stock.As a result, the Corporation recorded an additional net tax provision of $363,000 as of 9-30-08. Under section 301 of the Emergency Economic Stabilization Act of 2008 (EESA), signed into law on October 3, 2008, the Corporation’s $1.2 million of capital losses, resulting from the third quarter sale and impairment of Fannie Mae preferred stock, can now be treated as an ordinary loss.The ordinary loss treatment will allow the Corporation to recapture a tax benefit of approximately $414,000 in the fourth quarter of 2008. As a result of the revised tax treatment, the Corporation’s net income for the quarter was $265,000, compared to $1,644,000 earned during the third quarter of 2007.Net income for the nine months ended September 30, 2008, was $3,088,000, a 15.1% decrease from the $3,637,000 earned during the same period in 2007.Earnings per share for the third quarter of 2008 were $0.09 compared to $0.58 for the same period in 2007.Year-to-date earnings per share were $1.08 in 2008 compared to $1.27 in 2007. ENB Financial Corp’s annualized return on average assets (ROA) and return on average stockholders’ equity (ROE) for the third quarter of 2008 were 0.16% and 1.57% respectively, compared with 1.05% and 9.90% for the third quarter of 2007.For the first nine months of 2008, the annualized ROA was 0.62% compared to 0.79% for 2007, while ROE was 6.00% compared to 7.38% for the same period of 2007. As of
